Citation Nr: 1124101	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-31 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for jungle rot.

2.  Entitlement to service connection for thyroid disease.

3.  Entitlement to an initial rating in excess of 40 percent for residuals of radical retropubic prostatectomy.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to an initial rating in excess of 10 percent for scars due to residuals of radical retropubic prostatectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for erectile dysfunction and assigned a noncompensable rating; granted service connection for residuals of a radical retropubic prostatectomy and assigned a 20 percent rating; granted service connection for scars associated with the prostatectomy and assigned a 10 percent rating; and denied service connection for jungle rot and thyroid disease.  Then, in a July 2009 rating decision the RO determined that a clear and unmistakable error was made in the assignment of the 20 percent rating for residuals of a radical retropubic prostatectomy.  As such, the RO assigned a 40 percent rating for this disability from the original effective date.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

With respect to the claims of entitlement to service connection for jungle rot and tumor, the Board notes that in December 2008 the Veteran submitted a timely notice of disagreement with respect to these two issues.  To date, the RO has not issued a statement of the case regarding these service connection claims.   

Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the increased initial rating claims, the Board notes that in the April 2011 Informal Hearing Presentation, the Veteran's representative argued that the most recent VA examination for these disabilities, which took place in 2008, is too remote in time and is otherwise inadequate for adjudication purposes because it did not include review of the claims file by the examiner.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  See also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (finding that the probative value of a medical opinion is affected by the physician's access to the claims file).  Therefore, the Board is of the opinion that a new VA examination or examinations is/are warranted.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether he had any relevant treatment at a VA facility since March 2010.  If so, obtain all pertinent records of any medical treatment for the disabilities at issue from the appropriate VA Medical Center (VAMC) from March 2010 to the present.  Also contact the Veteran to identify any private physicians from whom he has received treatment for the disabilities, particularly recently.  If any private treatment records exist, the RO also should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Schedule the Veteran for a VA examination(s) by a physician(s) with the appropriate expertise to determine the current level of severity of the service-connected residuals of a radical retropubic prostatectomy, scars associated with the prostatectomy, and erectile dysfunction.

Make the claims file available to the examiner, who should review the claims folders in conjunction with the examinations.  The examiner should note such review in the examination report.

The examiner should provide a detailed review of the Veteran's current complaints regarding the genitourinary symptomatology associated with the service-connected status post retropubic prostatectomy and with the Veteran's erectile dysfunction.  

Additionally the examiner should set forth all complaints and findings with respect to the service-connected scars associated with the prostatectomy, to include whether the scars are tender or painful, adherent to underlying skin, unstable, elevated or depressed, or whether they cause limitation of function.  The scars should be measured as well.

The report of examination should contain a detailed account of all manifestations of the Veteran's symptomatology found to be present; and of all manifestations of any erectile dysfunction or related sexual/reproductive system symptomatology, to include impotence and/or anejaculation.

The examiner should identify any genitourinary symptoms which are part of, or arising etiologically from, the service-connected disabilities, to include sexual/reproductive system symptomatology such as impotence, erectile dysfunction with penile deformity, or anejaculation.  This should include any residuals of any treatment for the service-connected residuals of retropubic prostatectomy, scars associated with such, and erectile dysfunction.  The examiner should distinguish those symptoms from any symptoms arising from any nonservice-connected conditions.

All studies deemed appropriate in the medical opinion of the examiner should be performed, including all pertinent laboratory testing for evaluation of the service-connected disabilities; and all findings should be set forth in detail.

3.  Issue a statement of the case on the issues of entitlement to service connection for jungle rot and thyroid tumor.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claims reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on one or both of these issues, then it/they should be returned to the Board for appellate action.

4.  Then, after any other indicated development is completed, readjudicate the Veteran's increased initial rating claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


